UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-31687 EVERGREEN SOLAR, INC. (Exact name of registrant as specified in its charter) c/o Bingham McCutchen LLP One Federal Street Boston, MA 02110-1726 (800) 951-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)* x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule12h-3(b)(1)(ii) ¨ Rule 15d-6** ¨ Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Evergreen Solar, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: February 8, 2013 By:/s/ Bingham McCutchen LLP which was counsel for the Debtor in Bankruptcy
